15 N.Y.2d 1006 (1965)
Cecil O. Lyons, Plaintiff,
v.
Ernest R. Provencial et al., Appellants, and Broadway Maintenance Corporation, Respondent, et al., Defendant.
Emma Golden, as Administratrix of The Estate of Frank Golden, Deceased, Plaintiff,
v.
Ernest R. Provencial et al., Appellants, and Broadway Maintenance Corporation, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued March 15, 1965.
Decided April 15, 1965.
Solomon Boneparth for appellants.
Davis S. Konheim for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.